Title: To Benjamin Franklin from John Torris, 7 June 1780
From: Torris, John
To: Franklin, Benjamin


Honnd Sir
Dunkerque 7th. June 1780.
I have Shown to Capt. Dowlin the Letter your Excellency did me the Honnor to write me concerning the Peter & Friendship, his Truely British Prises. Your entertained suspicions grieved him to the Soul; He is no Pirate & wishes, for the amazing Suspicion, he never had a Commission from the Congress. Your Excellency is witness he made an honnorable use of it, therefore, he deserves Commandation, as well as his Consort the Intrepid Macatter, & not, endeed, such a Terrible reward! My sorrows & anxiety on the head are no Less than his own. He did Search Immediatly the few Papers he saved from Berck, & we Luckily, for his Vendication, found 2. Letters, a Bill of Lading, a Draught, & 2. accounts, fully Proving what The Friendship & her Cargo are. He deposited them at our admiralty with a full report, to be by them sent to your Excellency. The Circumstances therein mentd., will I hope, & at last, determine the Condamnation of the Peter & her Cargo; our admiralty says that the Councill at Paris wou’d requiere no other Proof in Such Particular Cases. Your Excellency sees the reasons why the masters & mates of the Two Vessells Signed for them & their Crew, we hope ‘Twill be Satisfactory. Capt. Thos. Byrne of the Peter had Capital motives to throw his Papers over Board with his Bags of Letters, before Striking.
Messrs. J. Diot & Co. have sent to your Excellency the Duplicates of the Procès Verbeaux relative to the Betsey, as early as the 10th. ulto., but I have not yet heard that the Condamnation was granted?
The Same Gentlemen have Sent your Excellency the short Journal of the New Black Princess. I hope your Excellency will do Justice to the Intrepidity of Capt. Macatter & his Brave Boys, who fought 9. hours 3. Guernsey Privateers of 18. guns 6. Pounders each, under Cap Lezard, in a Calm, haveing 6. Ransomers on Board, & they Cutted every one To Pieces.
Capt. Ryan has greatly distinguisht himself in the Fear nought, who is now here under repairs to Continue shortly his Cruise.
I have sent to Morlaix the directions your Excellency addressed me the 30th. ulto. relative to Neutral Vessells.
I have the Honnour to be with greatest respect Honnd. Sir your Excellency’s most obedient & most Humble Servant
J. Torris
His Excellency Dr. Franklin
 
Endorsed: June 7
Notation: Mr. Torris. June 7th. 1780
